United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE, TINKER )
AIR FORCE BASE, OK, Employer
)
__________________________________________ )
C.A., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-624
Issued: September 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 2, 2009 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decision dated April 7, 2008 finding that he had not established
carpal tunnel syndrome due to his federal employment and a nonmerit decision dated
April 30, 2008. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merit and nonmerit issues of this case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof in establishing that he
developed bilateral carpal tunnel syndrome due to his federal job duties; and (2) whether the
Office properly refused to reopen appellant’s case for further consideration of the merits of his
claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 22, 2008 appellant, then a 48-year-old aircraft mechanic, filed an
occupational disease claim alleging that he developed carpal tunnel syndrome as well as

numbness in his fingers, wrists, elbows, lower back and neck due to working with hand tools.
He first became aware of his condition on November 2, 2007 and first attributed it to his
employment on December 2, 2007.
In a letter dated February 26, 2006, the Office requested additional factual and medical
evidence in support of appellant’s claim and allowed 30 days for a response. In a note dated
November 20, 2007, Dr. Timothy J. Moser, an osteopath, mentioned that appellant was an
aircraft mechanic and diagnosed carpal tunnel syndrome. He examined appellant on
December 4, 2007 and diagnosed tendinitis/carpal tunnel syndrome. It is unclear as to whether
he believed the injury was work related.
By decision dated April 7, 2008, the Office denied appellant’s claim on the grounds that
he failed to submit the necessary medical opinion evidence to establish a causal relationship
between his diagnosed condition and his employment duties.
Appellant requested reconsideration on April 14, 2008. In a report dated April 1, 2008,
Dr. Mehdi N. Adham, a Board-certified hand surgeon, examined appellant and diagnosed
bilateral carpal tunnel syndrome. On April 22, 2008 Dr. Adham diagnosed bilateral carpal
tunnel syndrome without reference as to its etiology.
By decision dated April 30, 2008, the Office declined to reopen appellant’s claim for
consideration of the merits on the grounds that he failed to submit relevant new evidence in
support of his request for reconsideration.
LEGAL PRECEDENT -- ISSUE 1
An occupational disease or illness means a condition produced by the work environment
over a period longer than a single workday or shift.1 To establish that an injury was sustained in
the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of a disease or condition for which
compensation is claimed; (2) a factual statement identifying the employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; and
(3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The medical opinion must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.2
ANALYSIS -- ISSUE 1
Appellant alleged that he developed bilateral carpal tunnel syndrome due to working with
hand tools in the course of his federal employment. In support of his claim, he submitted a
report dated November 20, 2007 from Dr. Moser, an osteopath, who diagnosed carpal tunnel
1

20 C.F.R. § 10.5(q).

2

Solomon Polen, 51 ECAB 341, 343-44 (2000).

2

syndrome. Appellant has submitted medical evidence establishing the presence of a disease,
carpal tunnel syndrome and he has also submitted a factual statement identifying the
employment factors which he felt caused or contributed to his condition. However, the Board
finds that appellant has not submitted the necessary rationalized medical opinion evidence to
establish a causal relationship between his condition and his implicated employment factors.
In a note dated December 4, 2007, Dr. Moser diagnosed tendinitis/carpal tunnel
syndrome. He did not offer any explanation or medical reasoning in support of his opinion that
there was a causal relationship between appellant’s diagnosed condition and his employment
duties. Without medical reasoning explaining why he may believe that appellant’s carpal tunnel
was due to his employment duty of working with hand tools, Dr. Moser’s report is not
sufficiently rationalized to meet appellant’s burden of proof. The Board finds therefore that the
Office properly denied appellant’s claim for carpal tunnel syndrome.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,3 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.4 When a claimant fails to meet one of the above standards, the Office
will deny the application for reconsideration without reopening the case for review on the
merits.5
ANALYSIS -- ISSUE 2
Appellant requested reconsideration of the Office’s April 7, 2008 decision on
April 14, 2008. In support of his request, he submitted a report dated April 1, 2008 and a note
dated April 22, 2008 from Dr. Adham, a Board-certified hand surgeon, both documents
diagnosed bilateral carpal tunnel syndrome. These reports are not relevant to the issue for which
the Office denied appellant’s claim, the lack of medical rationale supporting a causal relationship
between his accepted employment duties of working with hand tools and his established
diagnosis of carpal tunnel syndrome. As these reports did not provide relevant and pertinent new
evidence, the Board finds that the Office properly declined to reopen appellant’s claim for
consideration of the merits.
CONCLUSION
The Board finds that appellant failed to submit the necessary rationalized medical opinion
evidence to establish a causal relationship between his diagnosed condition and his employment
3

5 U.S.C. §§ 8101-8193, § 8128(a).

4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.608(b).

3

duties. The Board further finds that the Office properly declined to reopen appellant’s claim for
consideration of the merits on April 30, 2008.
ORDER
IT IS HEREBY ORDERED THAT the April 30 and 7, 2008 decisions of the Office of
Workers’ Compensation Programs are affirmed.
Issued: September 9, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

